Citation Nr: 0404628	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Propriety of the reduction in the disability evaluation 
for residuals of a left shoulder injury from 40 percent to 20 
percent, effective August 1, 2001.  

2.  Entitlement to an increased rating for lumbar strain with 
spondylolisthesis, L4-5 with fusion, currently evaluated as 
40 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1991 to 
April 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas.  

The veteran submitted copies of the award of a Social 
Security Administration (SSA) for disability benefits for his 
service connected back and left shoulder disabilities, among 
other things after this appeal had been transferred to the 
Board.  The veteran waived RO consideration of this evidence.  

The claims for an increased rating for lumbar strain with 
spondyloslisthesis and TDIU are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Residuals of a left shoulder injury were rated at 40 
percent, effective April 9, 1996.   

2.  In June 2000, the RO proposed to reduce the disability 
rating for the veteran's left shoulder disability from 40 
percent to 20 percent.  

3.  The veteran was informed of the proposal in June 2000.  

4.  In May 2001, the RO reduced the rating in accordance with 
the proposal, effective August 1, 2001.  

5.  At the time of the rating reduction in May 2001, the 40 
percent evaluation had been in effect for over five years.  

6.  The examination upon which the veteran's disability 
evaluation was reduced did not show an improvement in the 
veteran's disability.  

7.  Sustained improvement has not been demonstrated, nor has 
it been shown that some improvement is reasonably certain to 
be maintained under the ordinary conditions of life.  


CONCLUSION OF LAW

The reduction of the 40 percent disability evaluation for 
residuals of a left shoulder injury was improper; the 40 
percent disability evaluation is reinstated.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.103, 3.105, 3.344, 4.1, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Code 5201 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Rating Reduction

Based upon the analysis that follows, it is the decision of 
the Board that the reduction of the 40 percent disability 
evaluation for a left shoulder disability was improper; the 
40 percent disability evaluation is reinstated.  

Background

The record reflects that the veteran incurred an injury to 
his left shoulder during service and was diagnosed as having 
acromioclavicular (AC) joint arthritis.    

The report of a VA examination dated in June 1996 shows that 
the veteran complained of left shoulder pain.  A physical 
examination of the left shoulder revealed left shoulder pain, 
decreased strength and decreased range of motion Forward 
flexion of the left shoulder was to 10 degrees; extension was 
to 10 degrees, and rotation was to 0 degrees.  The joint 
pulled out with abduction and adduction.  The examiner 
observed pain with movement,  positive crepitation, and 
decreased strength and grip.  The diagnoses was left shoulder 
strain by history with residual weakness, decreased strength, 
pain with movement, inability to lift, and increasing 
difficulty with activities of daily living.  It was noted 
that the veteran had had previously failed physical therapy 
and steroid injections.  

In an August 1996 rating action, the RO granted service 
connection for residuals of a left shoulder injury and 
assigned a 40 percent disability evaluation under diagnostic 
code 5201, effective April 9, 1996.  

The veteran was afforded a VA examination in March 1999 to 
evaluate the severity of his left shoulder disability.  At 
that examination, the veteran complained of pain associated 
with the left shoulder, and said that the shoulder popped 
when moved in a flexed position.  The veteran denied specific 
episodes of any dislocation in the past, and also denied 
significant night pain.  

On physical examination, abduction of the left shoulder was 
to 180 degrees, and forward flexion was to 120 degrees.  He 
demonstrated T10 internal rotation, and external rotation to 
approximately 30 degrees.  The ranges of motion were 
accomplished without a significant amount of discomfort.  On 
palpation, there was no evidence of edema.  The veteran was 
tender at the AC joint on palpation.  The examiner observed 
crepitance with abduction of the left shoulder at the AC 
joint.  Strength was 5/5 in bilateral upper extremities.  
There was positive sensation throughout.  Deep tendon 
reflexes in the biceps, bracheoradialis and triceps were 2+, 
bilaterally and symmetrically.  X-rays of the left shoulder 
associated with the examination revealed widening of the AC 
joint; no significant osteophytes in the region, and no 
evidence of other defects.  The examiner stated that the 
veteran demonstrated quite a bit of pain with abduction in 
the acromioclavicular region which was tender to palpation 
and consistent with osteoarthritis of the left AC joint.  The 
diagnosis was mild acromioclavicular osteoarthritis.  

In a rating action dated in April 1999, the RO continued the 
40 percent disability evaluation for the left shoulder on the 
basis that there had been no significant change in the 
disability.  

Upon examination of the shoulder by VA in April 2000, the 
veteran complained of chronic left shoulder pain and extreme 
difficulty performing any type of bench-pressing type 
activities.  He reported that he was unable to lift weights 
and was unable to do any significant work overhead secondary 
to pain.  He complained of pain on a daily basis exacerbated 
by any type of activity such as lifting his children or any 
type of overhead activity.  It was reported that the veteran 
was employed as a salesman at an electrical supply store and 
that he was unable to perform any type of heavy lifting, and 
his job duties were limited to sales work.  The examiner 
observed that the veteran was left-hand dominant.  

Physical examination of the left shoulder revealed exquisite 
tenderness over the bicipital tendon proximally and in the 
rotator cuff area.  There was no tenderness over the AC joint 
or posterior rotator cuff.  That veteran had positive 
impingement sign as well as a clicking sensation on internal 
rotation of his shoulder.  He was not apprehensive about 
anterior or subluxation or posterior subluxation.  The 
veteran had positive speed test with some decrease of 
strength of his supraspinatus on opposition.  The examiner 
observed excellent external rotation strength, but decreased 
internal rotation of the shoulder.  The examiner noted that 
he could not appreciate any axial grinding on range of motion 
of the shoulder.  The shoulder actively and passively 
abducted to 175 degrees, forward flexion was to 170 degrees, 
internal rotation to T10, and external rotation was to 50 
degrees.  The veteran was neurovascularly intact distally, 
although there was significant pain with resistance of his 
bicep mechanism.  X-rays of the shoulders were essentially 
negative.  At the conclusion of the examination, the examiner 
noted that the veteran had internal derangement of the left 
shoulder which was felt most likely to be a lesion or labral 
defect.  He noted that the veteran would benefit from an 
orthopedic examination, possibly magnetic resonance imaging 
(MRI) and shoulder scoping to determine the pathology.  The 
examiner indicated that he believed the veteran had 
significant pathology in that area and that he had pain with 
resistance to his biceps mechanism as well as decreased 
strength of his internal rotation and opposition to his 
supraspinatus.  The examiner noted that while the veteran 
could passively and actively lift his shoulder above his 
head, he experienced pain when the stress of this was 
increased when lifting heaving objects.  

In a rating action dated in June 2000, the RO determined that 
the report of the April 2000 examination showed sustained 
improvement of the veteran's service-connected left shoulder 
disability, that the disability did not meet the criteria for 
the 40 percent disability evaluation, and proposed to reduce 
the disability rating to 20 percent.  

In a letter dated in June 2000, the RO informed that the 
veteran that VA examinations dated in March 1999 and April 
2000 showed improvement in his service-connected left 
shoulder disability and that it proposed to reduce the prior 
evaluation of its disabling effect from 40 to 20 percent.  
The veteran was informed that he could submit medical or 
other evidence to show that a change in his disability 
evaluation was not warranted.  The veteran was told that he 
should submit the evidence within 60 days, otherwise his 
evaluation will be reduced.  The veteran was also informed 
that he could request a personal hearing to present evidence 
or argument pertinent to his claim.  The veteran was informed 
that if a request for a hearing within 30 days was received 
payments would continue at the present rate until the hearing 
and testimony was reviewed.  The RO informed the veteran that 
unless it heard from the veteran within 60 days, it would 
assume that he had no additional evidence and did not want a 
hearing and that a decision would be made based on the 
evidence of record.  

In response, the veteran submitted statement in July and 
August 2000 contesting the proposed rating reduction.  The 
veteran requested a hearing, but later withdrew his request.  
The veteran was provided an opportunity to submit evidence in 
support of his claim.  

Subsequent VA outpatient treatment records dated from January 
2000 to December 2001 reflect that the veteran have continued 
left shoulder problems.  He complained of complained of 
chronic pain in the left shoulder.  Entries dated in 
September 2000 reflect that the veteran was not able to raise 
his shoulder above 90 degrees and that the veteran 
demonstrated chronic pain with any activity.  In October 
2000, it was noted that the veteran had an impingement.  
Flexion of the left shoulder was to 120 degrees and abduction 
was to 100 degrees.  The veteran indicated that he had not 
been working because of pain associated with his left 
shoulder.  In July 2001, it was noted that the veteran 
continued with left shoulder pain and that he would probably 
require surgery with distal clavicle excision.  An August 
2001 entry shows that the veteran left shoulder demonstrated 
full range of motion; there was no subluxation with anterior 
or posterior drawer, negative labral grind.  There was 
positive speed; negative O'Brien's test.  Cuff strength was 
4/5 in supraspinatus.  There was no pain over distal clavical 
or with crossed body adduction.  It was noted that X-rays of 
the left shoulder showed Type II acromion, otherwise negative 
and that a MRI showed no cuff tear and biceps tendon were 
located in the groove.  The left shoulder was injected had 
relief with overhead motion.  The assessment was positive 
impingement test and positive impingement sign.  It was noted 
that the veteran was sent to physical therapy for cuff 
exercises and that the veteran needed subacromial 
decompression.  

A private doctor in a statement dated in August 2001 
indicated that the veteran's service-connected disabilities 
prevented him from working.  

The record reflects that the veteran was awarded SSA 
disability benefits in part due to his service-connected left 
shoulder disability in December 2002.  The SSA determined the 
veteran became disabled in June 2000.  

Analysis

Where the reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e) 
(2003).  

In the advance written notice concerning proposed actions 
under paragraphs (d) through (h) of 38 C.F.R. § 3.105, the 
beneficiary will be informed that he or she will have an 
opportunity for a predetermination hearing, provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice. 38 C.F.R. § 3.105(i)(1) (2003).  
If a timely request is received, VA will notify the 
beneficiary in writing of the time and place of the hearing 
at least 10 days in advance of the scheduled hearing date.  
The 10-day advance notice may be waived by agreement between 
VA and the beneficiary or representative.  The hearing will 
be conducted by VA personnel who did not participate in the 
proposed adverse action and who will bear the decision-making 
responsibility.  If a predetermination hearing is timely 
requested, benefit payment shall be continued at the 
previously established level pending a final determination 
concerning the proposed action.  Id. 

Following the predetermination procedures specified in this 
paragraph and in paragraph (d), (e), (f), (g) or (h) of 38 
C.F.R. § 3.105, whichever is applicable, final action will be 
taken.  If a predetermination hearing was not requested or if 
the beneficiary failed without good cause to report for a 
scheduled predetermination hearing, the final action will be 
based solely upon the evidence of record.  38 C.F.R. § 
3.105(i)(2).   

Governing VA law and regulations further provide, in 
pertinent part, that where an award is reduced, the reduced 
rate will be payable the day following the date of 
discontinuance of the greater benefit. 38 C.F.R. § 3.501 
(2003).

In this matter, the Board finds that the RO adhered to the 
veteran's due process rights.  The veteran was notified of 
the RO's intent to reduce his 40 percent rating for his left 
shoulder disability by a letter dated in June 2000, and he 
was informed of his right to a predetermination hearing.  The 
veteran withdrew his request for a hearing, and was provided 
an opportunity to submit evidence refuting the reduction.  
38 C.F.R. § 3.105.   

With respect to ratings which have continued for long periods 
at the same level, i.e. 5 years or more, rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examinations and 
the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  This 
applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic reaction, arteriosclerotic 
heart disease, bronchial asthma, gastric or duodenal ulcer, 
many skin diseases, etc., will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated. Ratings on account of 
diseases which become comparatively symptom free (findings 
absent) after prolonged rest, e.g. residuals of phlebitis, 
arteriosclerotic heart disease, etc., will not be reduced on 
examinations reflecting the results of bed rest.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344 (2003).

The veteran asserts that the reduction in the disability 
evaluation of his service-connected left shoulder disability 
was improper.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability. 38 U.S.C.A. 
§ 1155.  The veteran's service-connected residuals of a left 
shoulder injury has been evaluated and reduced to a 20 
percent evaluation under the provisions of 38 C.F.R. § Part 
4, Diagnostic Code 5201, which pertains to limitation of 
motion of the arm.  Limitation of motion of the arm (major) 
at 25 degrees from the side is evaluated as 40 percent 
disabling; limitation of motion of the arm midway between 
side and shoulder level is evaluated as 30 percent 
disability; at shoulder level a 20 percent disability rating 
is assigned.  

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full and extension to 
0 degrees is considered full. See 38 C.F.R. § 4.71, Plate I 
(2003) 

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  The regulation further provides that examinations 
on which ratings are based must reflect the anatomical damage 
and functional loss with respect to all these elements.  
Functional loss may be attributed to several factors, one of 
which is pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant; weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2003).  As regards the joints the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed, 
but not limited to, excess fatigability, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are related 
considerations.  38 C.F.R. § 4.45 (2003).  

Applying these laws and regulations to the particular facts 
of this case, it is apparent that the reduction in the 
assigned disability evaluation from 40 percent to 20 percent 
cannot be sustained.

As the basis of the reduction of the veteran's left arm 
disability, the RO found that the report of the April 2000 VA 
examination showed sustained improvement, as compared to the 
May 1999 examination.  The Board notes the initial June 1996 
VA examination upon which the assignment of the initial 40 
percent disability evaluation shows that the veteran's left 
shoulder disability was more severe than demonstrated by the 
subsequent May 1999 VA examination.  Based on the record, it 
is difficult to say on what basis the RO continued the 40 
percent disability evaluation.  Perhaps it was the fact that 
the examinations demonstrated functional impairment due to 
pain.  In both examinations, the veteran indicated and the 
evidence showed that the veteran was unable to carry out 
daily functions because of the left shoulder disability.  
Thus, it is presumable that the RO continued the 40 percent 
disability evaluation based on functional impairment.  Given 
these factors, an entire review of the history as required by 
38 C.F.R. §§ 4.1, 4.2, it does not appear that the veteran's 
symptoms shown sustained improvement.  

The veteran continued to complain of chronic left shoulder 
pain and problems lifting objects due to pain at the time of 
the April 2000 examination.  The Board recognizes that the 
veteran showed some improvement on forward on forward flexion 
and external abduction at the April 2000 examination since 
the prior examination.  However, adduction was 175 degrees in 
April 2000 whereas it was 180 degrees in March 1999, a 
decrease in range of motion of 5 degrees, and internal 
rotation was to the same.  Significantly, the examiner in 
April 2000 determined that the veteran demonstrated 
functional impairment due to the pain caused when lifting 
heavy objects.  The Board notes that neither the March 1999 
nor the April 2000 adequately addressed the rating criteria 
under Diagnostic Code 5201.  Given the degree of functional 
impairment demonstrated in the April 2000 VA examination, the 
Board finds that there is no evidence of sustained 
improvement of the veteran's left shoulder disability.   

Moreover, the Board notes that the April 2000 examination was 
not complete.  The examiner failed to address the full scope 
a functional impairment caused by pain.  Although the 
examiner stated that the veteran had difficulty lifting heavy 
objects or raising his shoulders, the examiner made no 
mention of whether there was fatigability, weakness, or 
incoordination during flare-ups or after extended use.  The 
effect of these factors upon the veteran's limitation of 
motion must be considered.  38 C.F.R. § 4.40, 4.45, DeLuca v. 
Brown, 8 Vet. App 202 (1995).   

In addition, the April 2000 examiner noted that the veteran's 
left shoulder disability was severe, but was unclear as to 
the nature and extent of the pathology.  In that connection, 
the examiner noted that the veteran needed an orthopedic 
examination, and studies including a MRI and shoulder scoping 
to determine the pathology.  No such measures were taken 
prior to reduction of the veteran's rating.  

In addition, the medical records - following the VA 
examination used to reduce the evaluation - imply that the 
veteran's disability may be worsening.  In September 2000 VA 
outpatient treatment records show that the veteran could not 
lift his arms above 90 degrees and that the veteran 
experienced chronic pain with any activity.  In October 2000, 
the veteran demonstrated reduced range of motion of the left 
shoulder on flexion and abduction since April 2000.  In 
addition, these records reflect the veteran had been able to 
work because of shoulder pain and his inability to lift 
heaving objects caused by the pain; Vocational Rehabilitation 
was recommended.  Finally, SSA disability records show that 
the veteran was unemployed due, in part, due to his left 
shoulder disability.  While SSA records are not binding on 
VA, they are persuasive.  

Since sustained improvement has not been demonstrated and 
since the April 2000 examination did not adequately evaluate 
the veteran's disability pursuant to the criteria specified 
in 38 C.F.R. § 4.40 and 4.45, the Board finds that it is not 
reasonably certain that any improvement, to the extent it has 
been credibly shown, will be maintained under the ordinary 
conditions of life.  Thus, the Board finds that the reduction 
in the evaluation assigned to the service-connected low back 
disability, from 40 percent to 20 percent, was improper. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.7, 
4.10, Part 4, Diagnostic Code 5201.

The benefit of doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107.  

II.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), prescribed VA's duties 
to notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The Board finds that the RO has not satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide this matter.  Given the favorable nature of 
the Board's decision with regard to the issue of the 
propriety of the reduction in the disability evaluation for 
service-connected left shoulder disability from 40 percent to 
20 percent, effective August 1, 2001, any deficiency of 
notice or assistance would not be prejudicial to the veteran.  
No further assistance in developing the facts pertinent to 
this matter is required.  

With respect to the remaining claims on appeal, the VCAA 
requirements have not been satisfied.  However, those issues 
will be addressed in the remand portion of this appeal.  

ORDER

Restoration of the 40 percent disability evaluation assigned 
to the service-connected left shoulder disability is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

As to the claims for an increased rating for a lumbar strain 
with spondyloslisthes and TDIU, the record shows that the RO 
has not developed these matters in accordance with the 
requirements of the VCAA.  As such further development as 
indicated below is warranted.  

The record shows that there may be outstanding medical 
records pertinent to the veteran's claims file.  VA records 
dated in September 2000 reflect that the veteran was referred 
to Vocational Rehabilitation.  However, those records have 
not been associated with the claims file.  In addition, an 
August 2001 statement from the VA neurosurgery clinic shows 
that the veteran was to be seen on a follow-up basis with the 
clinic in 3 months.  However, those records have not been 
requested and associated with the veteran's claims file.  

As noted in the introduction, the veteran provided copies of 
SSA disability benefits award.  The records may be helpful in 
deciding the veteran's claim and must be associated with the 
claims folder.  

BACK

The veteran's lumbar strain wih spondylolisthesis, L4-5, 
status post fusion is rated 40 percent under the diagnostic 
codes pertaining to disability of the lumbar spine.  The 
Board notes that the veteran's disability is considered under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, which pertains to 
intervertebebral disc syndrome.  The regulations used to 
evaluate back disabilities, including intervetebral disc 
syndrome, have changed twice since the veteran filed his 
claim.  The first amendment created new criteria for 
intervertebral disc syndrome and became effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  The second regulatory change 
became effective September 26, 2003.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003)(to be codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, and Plate V).  The RO 
has not had an opportunity to consider these amendments.  It 
does not appear that the veteran has received notice of the 
changes made to the rating criteria.  

The veteran's most recent examination dated in June 2001 is 
not adequate for rating purposes.  While the veteran 
complained of chronic back pain, the examiner failed to 
address the extent of functional impairment due to pain as 
required by 38 C.F.R. § 4.40 and 4.45.  

TDIU

During the course of the appeal, the veteran has asserted and 
the record has shown that the veteran's service-connected low 
back disability (and other disabilities) have affected his 
ability to work.  A VA examiner in June 2001, after examining 
the veteran's back, determined that the physical examination 
and X-rays rays did not establish that the veteran was 
precluded from gaining employment.  The examiner noted that 
the veteran was capable of performing light duty or desk-type 
work at least for partial days.  

However, subsequent private and VA medical records show that 
the veteran's service-connected back and left shoulder 
disability prevent the veteran from working.  

Thus, the Board is of the view that a VA examination is 
warranted to determine the whether the veteran is 
unemployable due to his service-connected disabilities.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  As noted above, the RO must 
convey (1) the information and evidence 
not of record that is necessary to 
substantiate the claim; (2) the 
information and evidence that the VA will 
seek to provide; (3) the information and 
evidence that the claimant is expected to 
provide; and (4) notice that the claimant 
is to provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess current records pertinent to 
his claim for an increased rating for 
lumbar strain with spondylolisthesis, LR-
5 with fusion and TDIU.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the claims folder, all 
records noted by the veteran that are not 
currently on file.

3.  In any event, the RO obtain VA 
outpatient treatment records pertaining 
to the veteran's service-connected back 
disability since 2001.  The RO should 
also obtain any Vocational Rehabilitation 
records of the veteran.  If these records 
are not available, it should be so 
indicated in writing.  

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's Social 
Security disability benefits and the 
medical records relied upon concerning 
that claim.

5.  The veteran should be provided VA 
orthopedic and neurological examinations 
of the spine and spinal cord to determine 
the nature and severity of his service-
connected back disability.  The examiners 
should indicate that they reviewed the 
veteran's claims file.  The examiners 
should be provided a copy of the claims 
folder.  All necessary studies, including 
x-rays electromyography, and nerve 
conduction studies.  All clinical 
findings should be reported in detail.  
The examiners should also be provided a 
copy of the new 
rating codes found at See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003) to assist in 
the evaluation of the veteran.  The 
examiner are requested to address the 
following:  

a.  The examiners should provide the 
range of motion of the spine in degrees.  
Symptoms such as pain, stiffness, or 
aching in the area of the spine affected 
by injury should be noted, as should 
muscle spasm, guarding, or abnormal gait.  
The presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  

b.  The examiners should describe as 
precisely as possible, the functional 
debility i.e. incapacitating episodes 
caused by the veteran's intervertebral 
disc syndrome in number of days, the 
duration of each incapacitating episode 
during the past 12-month period.  (Note:  
An incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  

c.  The examiners should identify each 
system, both orthopedic and neurological, 
that is causing chronic problems because 
of the veteran's service-connected 
intervetebral disc syndrome (examples of 
possible orthopedic systems include the 
lumbar spine, the hips, the knees, and 
the ankles and examples of possible 
neurological systems include the sciatic 
nerve).  

d.  As to each adversely affected 
orthopedic system, the examiners should 
conduct range of motion studies and 
provide a consensus opinion as to at what 
point, measured in degrees, pain began 
with each range of motion and provide an 
opinion as to the amount of additional 
loss in range of motion the veteran would 
experience during a flare-up or with 
fatigue.  

e.  As to each adversely affected 
neurological system, the neurologist 
should provide an opinion as to whether 
the veteran's adverse symptomatology 
equates to "mild", "moderate", or 
"severe" incomplete paralysis or 
"complete" paralysis of the nerve in 
question.  

f.  The examiners should describe any 
postural abnormalities, fixed deformity 
(ankylosis), or abnormality of 
musculature of the back.  In the 
situation where there is unfavorable 
ankylosis of the thoracolumbar spine, the 
examiner should indicate whether there 
is:  difficulty walking because of a 
limited line of vision; restricted 
opening of the mouth (with limited 
ability to chew); breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea; dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurological symptoms due to nerve root 
involvement.  

6.  The veteran should be provided a 
general medical examination.  The claims 
folder should be made available to the 
examiner for review, and the examiner is 
asked to indicate in the examination 
report that the claims folder has been 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results prior to completion of the 
report.  Specifically, the examiner is to 
provide an opinion regarding the 
veteran's ability to obtain and maintain 
gainful employment.  

7.  After associating all the evidence in 
connection with the above development (to 
the extent possible) with the record, the 
RO should schedule the veteran for a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  

8.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

9.  Then, the RO should readjudicate the 
veteran's claim for an increased rating 
for lumbar with spondylolisthesis, L4-5 
with fusion, with consideration of the 
new regulations and entitlement to TDUI.  

10.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



